Exhibit 10.1

AMENDMENT NO. 5

TO

LOAN AND SECURITY AGREEMENT

AND WAIVER

           THIS AMENDMENT NO. 5 AND WAIVER ("Amendment No. 5 and Waiver") is
entered into as of June 30, 2002 by and between SYSTEMAX INC., a corporation
organized under the laws of the State of Delaware ("SYX"), SYSTEMAX
MANUFACTURING INC. (formerly known as Midwest Micro Corp.), a corporation
organized under the laws of the State of Delaware ("SMI"), GLOBAL COMPUTER
SUPPLIES INC. (successor by merger to Continental Dynamics Corp.), a corporation
organized under the laws of the State of New York ("GCS"), GLOBAL EQUIPMENT
COMPANY, INC., a corporation organized under the laws of the State of New York
("GEC"), TIGER DIRECT, INC., a corporation organized under the laws of the State
of Florida ("Tiger"), DARTEK CORPORATION, a corporation organized under the laws
of the State of Delaware ("Dartek"), NEXEL INDUSTRIES, INC., a corporation
organized under the laws of the State of New York ("NII"), MISCO AMERICA INC., a
corporation organized under the laws of the State of Delaware ("Misco"),
SYSTEMAX RETAIL SALES INC., a corporation organized under the laws of the State
of Delaware ("SRS"), PAPIER CATALOGUES, INC., a corporation organized under the
laws of the State of New York ("PCI"), CATALOG DATA SYSTEMS, INC., a corporation
organized under the laws of the State of New York ("CDS"), MILLENNIUM FALCON
CORP., a corporation organized under the laws of the State of Delaware ("MFC"),
TEK SERV INC., a corporation organized under the laws of the State of Delaware
("TSI"), B.T.S.A., Inc., a corporation organized under the laws of the State of
New York ("BTSA") and KEYBOARDMALL.COM INC., a corporation organized under the
laws of the State of Delaware ("KMC") (SYX, SMI, GCS, GEC, Tiger, Dartek, NII,
Misco, SRS, PCI, CDS, MFC, TSI, BTSA and KMC, each a "Borrower" and jointly and
severally the "Borrowers"), the lenders who are parties to the Loan Agreement,
as defined herein ("Lenders") and JPMORGAN CHASE BANK, formerly known as The
Chase Manhattan Bank, as agent for the Lenders ("Agent").

BACKGROUND

           Borrowers, Agent and Lenders are parties to a Loan and Security
Agreement dated as of June 13, 2001 (as amended by Amendment No. 1 to Loan and
Security Agreement dated as of September 1, 2001, Amendment No. 2 to Loan and
Security Agreement and Consent dated as of December 13, 2001, Amendment No. 3 to
Loan and Security Agreement dated as of December 20, 2001 and Amendment No. 4 to
Loan and Security Agreement and Consent dated as of April 18, 2002, and as the
same may be amended, supplemented or otherwise modified from time to time, the
"Loan Agreement") pursuant to which the Lenders provide Borrowers with certain
financial accommodations.

           Borrowers have informed Agent and Lenders that, due to the write-off
of approximately $66,245,000 attributable to goodwill and computer systems (the
"Write-Off"), an Event of Default will have occurred and be continuing under
Section 7.19 of the Loan Agreement for the period ending June 30, 2002
("Existing Default") and for the following three fiscal quarters. Borrowers have
requested Agent and Lenders to waive the Existing Default and modify certain
provisions of the Loan Agreement so as to eliminate the effect of the Write-Off
on subsequent fiscal periods. Agent and Lenders are willing to do so on the
terms and conditions hereafter set forth.

           NOW, THEREFORE, in consideration of any loan or advance or grant of
credit heretofore or hereafter made to or for the account of Borrowers by
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

          1.      Definitions. All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.

          2.       Amendments to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 4 below, the Loan Agreement is hereby
amended as follows:

          (a)    The definition of "Fixed Charge Coverage" is hereby amended by
adding the following parenthetical immediately after the word "EBITDA" appearing
on the second line thereof:


(excluding, for the fiscal periods ending September 30, 2002, December 31, 2002
and March 31, 2003, Borrowers' write-off of up to $66,245,000 of amounts
attributable to goodwill and computer systems)

          (b)    The date "June 30, 2002" appearing in Section 7.18 is deleted
and the date "June 30, 2003" is inserted in lieu thereof.


          3.       Waiver. Subject to satisfaction of the conditions precedent
set forth in Section 4 below, Agent and Lenders hereby waive the Existing
Default. Such waiver is limited precisely to the Existing Default as provided
for herein and shall not be deemed a waiver to or modification of any other
Default, Event of Default or other provision of the Loan Agreement.

          4.       Conditions of Effectiveness. This Amendment No. 5 and Waiver
shall become effective as of the date upon which Agent shall have received (a)
four (4) copies of this Amendment No. 5 and Waiver executed by Borrowers,
Supermajority Lenders and each Guarantor and (b) a waiver and amendment fee in
the sum of $25,000.

          5.       Release. Each Borrower hereby releases, remises, acquits and
forever discharges each Lender and Agent and each Lender's and Agent's
employees, agents, representatives, consultants, attorneys, fiduciaries,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the "Released Parties"), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of or in any way
connected to this Agreement or the Other Documents (all of the foregoing
hereinafter called the "Released Matters"). Each Borrower acknowledges that the
agreements in this Section are intended to be in full satisfaction of all or any
alleged injuries or damages arising in connection with the Released Matters.

          6.       Representations and Warranties. Borrowers hereby represent
and warrant as follows:

          (a)    This Amendment No. 5 and Waiver and the Loan Agreement, as
amended hereby, constitute legal, valid and binding obligations of Borrowers and
are enforceable against Borrowers in accordance with their respective terms.


          (b)    Upon the effectiveness of this Amendment No. 5 and Waiver, each
Borrower hereby reaffirms all covenants, representations and warranties made in
the Loan Agreement as amended hereby and agree that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment No. 5 and Waiver.


          (c)    Except for the Existing Default, which is the subject of the
waiver set forth above, no Event of Default or Default has occurred and is
continuing or would exist after giving effect to this Amendment No. 5 and
Waiver.


          (d)    Borrowers have no defense, counterclaim or offset with respect
to the Loan Agreement.


          7.       Effect on the Loan Agreement.

          (a)    Upon the effectiveness of this Amendment No. 5 and Waiver, each
reference in the Loan Agreement to "this Agreement," "hereunder," "hereof,"
"herein" or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.


          (b)    Except as specifically amended herein, the Loan Agreement, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.


          (c)    The execution, delivery and effectiveness of this Amendment No.
5 and Waiver shall not operate as a waiver of any right, power or remedy of
Agent or any Lender, nor constitute a waiver of any provision of the Loan
Agreement, or any other documents, instruments or agreements executed and/or
delivered under or in connection therewith.


          8.       Governing Law. This Amendment No. 5 and Waiver shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall be governed by and construed in accordance with
the laws of the State of New York.

          9.       Headings. Section headings in this Amendment No. 5 and Waiver
are included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 5 and Waiver for any other purpose.

          10.       Counterparts; Telecopied Signatures. This Amendment No. 5
and Waiver may be executed by the parties hereto in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
be deemed to constitute one and the same agreement. Any signature delivered by a
party via telecopier shall be deemed to be an original signature hereto.

          IN WITNESS WHEREOF, this Amendment No. 5 and Waiver has been duly
executed as of the day and year first written above.

SYSTEMAX INC.


By: /s/ Steven M. Goldschein
       Name: Steven M. Goldschein
       Title: Senior Vice President





SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY, INC.
TIGER DIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
SYSTEMAX RETAIL SALES INC.
PAPIER CATALOGUES, INC.
CATALOG DATA SYSTEMS, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
B.T.S.A., INC.
KEYBOARDMALL.COM INC.


By: /s/ Steven M. Goldschein
       Name: Steven M. Goldschein
       Title: Senior Vice President


JPMORGAN CHASE BANK, formerly known as THE CHASE MANHATTAN BANK, as Lender and
as Agent


By: /s/ Donna M. DiForio
       Name: Donna M. DiForio
       Title: Vice President


TRANSAMERICA BUSINESS CAPITAL CORPORATION,
as Lender and as Co-Agent


By: /s/ Michael S. Burns
       Its: Senior Vice President


GMAC COMMERCIAL CREDIT LLC,
as Lender


By: /s/ David M. Duffy
       Its: Senior Vice President


ACKNOWLEDGED AND AGREED:

SYSTEMAX SUWANEE LLC


By: Systemax Inc., Member


By: /s/ Steven M. Goldschein
       Name: Steven M. Goldschein
       Title: Senior Vice President


THE MILLENNIUM GROUP LLC
By: Millennium Falcon Corp., Member


By: /s/ Steven M. Goldschein
       Name: Steven M. Goldschein
       Title: Vice President


By: WRD Sales, Inc., Member


By: /s/ William R. Davis
       Name: William R. Davis
       Title: CEO